DETAILED ACTION
The present application, filed on 11/11/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 11/11/2021.
Claims 1-15 are pending and have been considered below.

Priority
The application claims priority to foreign application EP 20210890, filed on 12/01/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henze (DE 102016/012773).
Regarding claim 1, Henze discloses {Figures 1-5} a joint {1} for mounting an elongate element {23} to a structural element {under element 5 in Figure 1b [0026]} in a vehicle {“vehicle” [0017]}, comprising: a first clamping portion {3} having a first seat facing in a first direction {D1}, 5a second clamping portion {5} having a second seat facing in a second direction {D2} opposite to the first direction, one of the first and second clamping portions {5} being configured to be in contact with, or forming an integral part of, the structural element {under 5 in Figure 1b} to which the elongate element {23} is to be mounted, tightening elements {7} configured to tighten the first and second clamping portions {3, 5} 10towards each other so that when the elongate element {23} is arranged between the first and second clamping portions {3, 5}, the elongate element {23} becomes clamped by the first and second seats {center portions of 3, 5}, a first support portion {35} having a first supporting surface facing in a third direction {D3} perpendicular to the first and second directions {D1, D2}, and 15a second support portion {35} having a second supporting surface facing in a fourth direction {D4} opposite to the third direction {D3}, wherein the first and second support portions {35} are spaced from each other and extend from the first clamping portion {3} to the second clamping portion {5}, wherein when the elongate element {23} is arranged between the first and second clamping portions {3, 5} and the 20tightening elements {7} tighten the first and second clamping portions {3, 5}, then at least one of the first and second clamping portions {3, 5} is configured to press at least one of the first and second support portions {35} towards the other one of the first and second support portions {35} so that the elongate element {23} becomes laterally contacted by the first and second supporting surfaces {35}.  
Regarding claim 2, Henze discloses {Figures 1-4} at least one of the first and second clamping portions {3, 5} has at least one inclined surface {17, 27} which forms non-zero angles relative to the first, second, third, and fourth directions {D1, D2, D3, D4}, wherein the inclined surface {17, 27} is configured to press one of the first and second support portions {35} towards the other one {35} when the first and second 30clamping portions {3, 5} are tightened towards each other.  
Regarding claim 3, Henze discloses {Figure 4} at least one of the first and second support portions {35} has at least one angled surface {15a, 15b} which forms a non-zero angle relative to the first, second, third, and fourth directions {D1, D2, D3, D4}, wherein the angled surface {15a, 15b} is configured to be pressed by one of 35the first and second clamping portions {3, 5} when tightened towards each other so that the17 support portion {35} provided with the angled surface {15a, 15b} is pressed towards the other support portion {35}.  
Regarding claim 4, Henze discloses {Figures 1-4} at least one of the support portions {35}, suitably each one of 5the support portions {35}, has two angled surfaces {15a, 15b}, wherein one of the two angled surfaces {15a} is configured to be pressed by the first clamping portion {3}, and the other one of the two angled surfaces {15b} is configured to be pressed by the second clamping portion {5}.  
Regarding claim 5, Henze discloses {Figures 1-4} at least one of the first and second clamping portions {3, 5} has at least one inclined surface {17, 27} which forms non-zero angles relative to the first, second, third, and fourth directions {D1, D2, D3, D4}, wherein the inclined surface {17, 27} is configured to press one of the first and second support portions {35} towards the other one {35} when the first and second clamping portions {3, 5} are tightened towards each other, 15wherein each one of the at least one inclined surface {17, 27} is configured to mate with and press against a respective one of the at least one angled surface {15a, 15b} when the first and second clamping portions {3, 5} are tightened towards each other.  
Regarding claim 6, Henze discloses {Figures 1-4} each one of the first and second support portions {35} are 20separate components from the first and second clamping portions {3, 5}.
Regarding claim 7, Henze discloses {Figure 4} each one of the first and second support surfaces {center portion of 35} is recessed {Figure 4}, presenting two spaced apart contacting areas {15a, 15b} for supporting the elongate element {23}, and a recessed area {Figure 4b} located between the two contacting areas {15a, 15b}.  
Regarding claim 8, Henze discloses {Figure 4} each one of the first and second support surfaces {center portion of 35} is concave.  
Regarding claim 9, Henze discloses {Figure 1} the tightening elements {7} extend adjacent to, and out of 30contact, from the support portions {35}.  
Regarding claim 10, Henze discloses {Figure 1} the tightening elements {7} extend between the first and the second clamping portions {3, 5}.  
Regarding claim 11, Henze discloses {Figure 1} the tightening elements {7 (11)} are configured to extend from the first clamping portion {3} through and beyond the second clamping portion {5}, and configured to be connected directly to the structural element {lines 199-200 [0026]}.  
Regarding claim 12, Henze discloses {Figure 1} the tightening elements {7 (11)} are configured to extend from the first clamping portion {3}, past the second clamping portion {5}, to the structural element {lines 199-200 [0026]}.  
Regarding claim 13, Henze discloses {Figures 1-4} an arrangement comprising: an elongate element {23}, 10a structural element {under element 5 in Figure 1b [0026]}, a joint {1} for mounting an elongate element {23} to a structural element in a vehicle {“vehicle” [0017]}, comprising: a first clamping portion {3} having a first seat facing in a first direction {D1}, a second clamping portion {5} having a second seat facing in a second direction {D2} 15opposite to the first direction {D1}, one of the first and second clamping portions {5} being configured to be in contact with, or forming an integral part of, the structural element to which the elongate element is to be mounted {lines 199-200 [0026]}, tightening elements {7 (11)} configured to tighten the first {3} and second {5} clamping portions towards each other so that when the elongate element {23} is arranged between the first 20and second clamping portions {3, 5}, the elongate element {23} becomes clamped by the first and second seats {Figures 1-3}, a first support portion {35} having a first supporting surface facing in a third direction {D3} perpendicular to the first and second directions {D1, D2}, and a second support portion {35} having a second supporting surface facing in a 25fourth direction {D4} opposite to the third direction {D3}, wherein the first and second support portions {35} are spaced from each other and extend from the first clamping portion {3} to the second clamping portion {5}, wherein when the elongate element {23} is arranged between the first and second clamping portions {3, 5} and the tightening elements {7} tighten the first and second clamping 30portions {3, 5}, then at least one of the first and second clamping portions {3, 5} is configured to press at least one of the first and second support portions {35} towards the other one of the first and second support portions {35} so that the elongate element {23} becomes laterally contacted by the first and second supporting surfaces {35},19 wherein the elongate element {23} is clamped between the first and second clamping portions {3, 5} and laterally contacted by the first and second support portions {35 (15a, 15b)}.  
Regarding claim 14, Henze discloses {Figures 1-4} the elongate element {23} is an axle, wherein the 5joint {1} is an axle joint.
Regarding claim 15, Henze discloses {Figures 1-4} a vehicle {“vehicle” [0017]} comprising: a joint {1} for mounting an elongate element {23} to a structural element {under element 5 in Figure 1b [0026]} in a vehicle, comprising: 10a first clamping portion {3} having a first seat facing in a first direction {D1}, a second clamping portion {5} having a second seat facing in a second direction {D2} opposite to the first direction {D1}, one of the first and second clamping portions {3, 5} being configured to be in contact with, or forming an integral part of, the structural element {lines 199-200 [0026]} to which the elongate element {23} is to be mounted, 15tightening elements {7 (11)} configured to tighten the first and second clamping portions {3, 5} towards each other so that when the elongate element {23} is arranged between the first and second clamping portions {3, 5}, the elongate element {23} becomes clamped by the first and second seats {Figures 1-3}, a first support portion {35} having a first supporting surface facing in a third 20direction {D3} perpendicular to the first and second directions {D1, D2}, and a second support portion {35} having a second supporting surface facing in a fourth direction {D4} opposite to the third direction {D3}, wherein the first and second support portions {35} are spaced from each other and extend from the first clamping portion {3} to the second clamping portion {5}, wherein 25when the elongate element {23} is arranged between the first and second clamping portions {3, 5} and the tightening elements {7} tighten the first and second clamping portions {3, 5}, then at least one of the first and second clamping portions {3, 5} is configured to press at least one of the first and second support portions {35} towards the other one of the first and second support portions {35} so that the elongate element {23} becomes 30laterally contacted by the first and second supporting surfaces {35}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayasaka (JP 2001/010318) teaches an axle attachment apparatus with two side plates clung to both sides of the axle and whose top and bottom ends are clung to upper and lower axle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614